Estate of Mojica v Harlem Riv. Park Houses, Inc. (2016 NY Slip Op 05031)





Estate of Mojica v Harlem Riv. Park Houses, Inc.


2016 NY Slip Op 05031


Decided on June 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Webber, JJ.


1540 21302/13

[*1]Estate of Victor Mojica, etc., Plaintiff-Respondent,
vHarlem River Park Houses, Inc., et al., Defendants-Appellants, River Park Tower Management, Inc., et al., Defendants.


The Cartwell Law Offices, LLP, New York (Ryan F. Blackmer of counsel), for appellants.
Rosenberg, Minc, Falkoff & Wolff, LLP, New York (Jesse Minc of counsel), for respondent.

Order, Supreme Court, Bronx County (Mitchell J. Danziger, J.), entered on or about October 27, 2015, which, inter alia, denied defendants Harlem River Park Houses, Inc. and West East Food Corp. s/h/a Associated Supermarket's motion (1) to dismiss the complaint pursuant to CPLR 3126(3); (2) for a preclusion order pursuant to CPLR 3126(2); (3) to compel plaintiffs to comply with defendants' outstanding discovery demands; and (4) for an order pursuant to CPLR 3123 deeming plaintiff to have admitted all the facts set forth in defendant's notice to admit and precluding plaintiffs from offering evidence at trial and/or otherwise raising issues as to those items plaintiffs admitted do not exist, unanimously affirmed, with costs.
The motion court providently exercised its discretion in denying defendants' discovery motions (Gumbs v Flushing Town Ctr. III, L.P., 114 AD3d 573, 574 [1st Dept 2014]) and in determining that there was no basis to impose discovery sanctions on plaintiffs (see e.g. Sowerby v Camarda, 20 AD3d 411 [2d Dept 2005]).
We have considered the remaining arguments, including plaintiffs' request for sanctions, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 23, 2016
CLERK